DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 7 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhagwat et al. (Bhagwat), U.S. Patent Pub. No. 2006/0002331.
Regarding claim 6, Bhagwat discloses a method of identifying wireless transmissions carried on a wireless local area network (WLAN) for analysis (0032), the method comprising, by a wireless network sniffer device (sniffers/sensor devices 122A and 122B) (0038): receiving, at an interface unit, over a dedicated link from a network management system controlling the WLAN, network identity signature data associated with the WLAN (BSSIDs/SSIDs are received/captured by the sniffer devices) (0060); detecting, at a wireless receiver, wireless transmissions; identifying network identity signature data from each wireless transmission (BSSIDs/SSIDs are received/captured 
Regarding claim 7, Bhagwat discloses the method of claim 6, wherein a similarity metric is used to compare the network identity signature data received at the interface unit with the network identity signature data identified from the wireless transmissions, wherein the network identity signature data identified from the wireless transmissions comprises base station identities (BSSIDs) detected by the wireless receiver and the network identity signature data comprises MAC addresses reported on the dedicated link (BSSIDs and MAC addresses are used to identify authorized and unauthorized APs (0060, 0063).
Regarding claim 9, Bhagwat discloses the method of claim 6, wherein a static list of Public SSIDs is excluded from consideration (reads on after a short time out, corresponding entries are marked “inactive” and after a long time out entries are marked “historic” (0060; see also 0052 wherein the networks are public or private).
fixed Ethernet or Powerline connection (0004, 0005, 0012, 0073).
Regarding claim 11, Bhagwat discloses the method of claim 6, wherein the dedicated link is a wireless connection operating in a frequency band separate from that of the WLAN (0037, 0039).
Regarding claim 12, Bhagwat discloses the method of claim 6, wherein the network management system is incorporated in a wireless communications server also incorporating the wireless network sniffer device (0115; see system configuration in figures 1 and 10A).
Regarding claim 13, Bhagwat discloses a wireless network sniffer device configured to perform the method of claim 6 (0115; see system configuration in figures 1 and 10A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat in view Cross et al. (Cross), U.S. Patent Pub. No. 2011/0167263.

Cross reads on this limitation. Specifically, Cross discloses identifying and comparing SSIDs of unauthorized Aps to trusted APs having similar SSIDs (0009).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Bhagwat with the teachings of Cross for the purpose of preventing unauthorized access from intruding devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646